UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1735


In re: DAVID DEAN BUZZARD, JR.,

                    Petitioner.



            On Petition for Writ of Mandamus. (3:18-cv-00062-GMG-RWT)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


David Dean Buzzard, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Dean Buzzard, Jr., petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 42 U.S.C. § 1983 (2012) complaint. He seeks an

order from this court directing the district court to act. We find the present record does not

reveal undue delay in the district court. Accordingly, we deny the mandamus petition. We

grant in part Buzzard’s motion to seal with respect to the motion to seal itself and deny in

part the motion with respect to the remainder of the appellate record. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2